Citation Nr: 1117580	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-30 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas





THE ISSUE

Entitlement to service connection for a low back disability.  





ATTORNEY FOR THE BOARD

A. Barner, Law Clerk






INTRODUCTION

The Veteran served on active duty from March 1995 to April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.

In April 2010, the Board remanded the appeal.  The claim of service connection for a generalized anxiety disorder was allowed in December 2010, and is no longer in appellate status.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Recently, the Veteran moved from Texas to Georgia.  The Board notified the Veteran that the Texas Veterans Commission's jurisdiction to represent veterans was limited to residents of Texas.  He was provided an opportunity to appoint another representative or represent himself.  He did not respond to the Board's letter; thus, the Veteran is deemed to be representing himself.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was treated in service for back pain related to a basketball injury in 1997.  He was assessed as having a back sprain, which in late-July 1997, was noted to be resolving.  Mental health treatment records reflect a history of treatment for his back, including for pain and spasms.  In his January 1999 separation examination, a normal spine was indicated on clinical evaluation, and the Veteran marked the box indicating no recurrent back pain.  

Following service, the Veteran underwent a VA examination of the spine in April 1999.  He was diagnosed as having a history of a low back injury with pain and recurrent spasms, but there were no objective findings of a back disability.  A general medical examination, dated that same month, reflected a diagnosis of lumbosacral strain.  X-rays during that timeframe revealed no bony abnormalities. 

In June 2007, the Veteran underwent a VA joints examination.  The June 2007 VA examiner indicated that April 1999 X-ray imaging of the lumbar spine showed narrowing of the T12-L1 disc and L1-2 suggestive of degenerative change, and loss of lumbar lordotic curve due to muscle spasm.  This referenced X-ray report is not associated with the claims file. 

Following the Board's April 2010 remand, the AMC requested the June 2007 X-ray report, a copy of which was added to the claims folder.  This, however, is not what was required on remand.  The April 1999 X-ray report was specifically requested on remand.  

Thus, the Board's April 2010 remand instructions have not been adequately completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding compliance with remand instructions is neither optional nor discretionary).  Accordingly, the Veteran's appeal must be remanded for further development.  If the April 1999 X-ray is obtained, then the claims folder should again be sent to an examiner in order for entry of an addendum opinion in consideration of this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the April 1999 X-ray report (referenced in the June 2007 examination as revealing possible degenerative changes in the spine and loss of lumbar lordotic curve due to muscle spasm).  Attempts to retrieve this document should be noted in the claims file.  

2.  If the April 1999 X-ray report is obtained, then forward the claims folder to an examiner for review, and an addendum opinion.  The examiner should render an opinion as to whether it is at least as likely as not that any current low back disorder had its onset in service.  The examiner should specifically address the Veteran's complaints as well as discuss the significance of the April 1999 VA examination reports.  The examiner should provide rationale for all opinions given.  

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


